DETAILED ACTION+
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 9/23/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-35 were previously cancelled. 
5.	Claims 36-60 numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 9/23/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of amendment to the claims, the 35 USC 112b rejection is withdrawn herein.
Allowable Subject Matter
1.	Claims 36-60 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 36, 46, and 56 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, AGIWAL et al. US 20170251518 discloses in Section [0072] 
A UE is configured with a DRX cycle which consists of an On Duration-110 and a DRX Period; Section [0078] A UE configured with a DRX cycle that consists of an On Duration and a DRX Period; length of On Duration and start of DRX cycle is configured to the UE by the network e.g. ; Section [0093] The network signal an indication to allow postponed DL monitoring channel until fixed/max/min/ duration of `X` for the UE to postpone before UL beam feedback in terms of time durations; Section [0108] If the beam feedback is not received from the UE, the BS determines that the on duration is not ended; and the prior art, Guo et al. US 20180167883 in particular Section [0005] The UE performs a beam management during a specific period of time; Section [0141] UE configured with DRX operation for PDCCH monitoring and configured with on duration timer, drx inactivity timer, and drx retransmission timer.
	However, Agiwal in view of Guo do not render obvious in combination with other limitations in the independent claims the claim elements A method, comprising: configuring, by a network node, a user equipment with a timer that is started when user equipment active time starts; and sending the configuration for the timer to the user equipment, wherein when the configured timer is running, it prevents the user equipment from generating a beam management report autonomously.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 36-60 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 36-60 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

December 24, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477